         Case 1:15-cv-08307-PAE Document 219 Filed 09/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




                                                                  13-md-2481 (PAE)
                                                                  14 Civ. 211 (PAE)
 IN RE ALUMINUM WAREHOUSING                                       14 Civ. 217 (PAE)
 ANTITRUST LITIGATION                                             14 Civ. 3116 (PAE)
                                                                  14 Civ. 6849 (PAE)
                                                                  15 Civ. 8307 (PAE)

                                                                       ORDER



PAUL A. ENGELMAYER, District Judge:

        The Court has received the defendants’ letter motion to file under seal their statement of

undisputed material facts and certain exhibits cited therein in each of the above-captioned cases.

Having reviewed the proposed redactions and documents to be filed under seal, the Court grants

defendants’ request.

       The Clerk of Court is respectfully directed to grant the motions pending at docket 1285 in

13-md-2481, docket 223 in 14 Civ. 211, docket 248 in 14 Civ. 217, docket 439 in 14 Civ. 3116,

docket 158 in 14 Civ. 6849, and docket 212 in 15 Civ. 8307.

       SO ORDERED.

                                                             PaJA.�
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: September 3, 2020
       New York, New York
